Citation Nr: 1132749	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1943.  The Veteran died in October 2005.  The appellant is the widow of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2008, the appellant appeared before the undersigned Veteran's Law Judge and gave testimony in support of her claim.  A complete transcript is of record.  

In December 2008, the Board denied the appellant's claim.  She appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in November 2010, the Court set aside the Board decision and remanded the case to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  

The Veteran's October 2005 death certificate indicates that the immediate cause of death was "adult respiratory distress syndrome due to (or as a consequence of) metastatic esophageal cancer."  Congestive heart failure, cardiac arrythmia, and herpetic pneumonia were noted as "other significant conditions contributing to death but not resulting in the underlying cause."  At the time of the Veteran's death, service connection was in effect for major depression and neurodermatitis. 

The appellant asserts, in essence, that the Veteran's death is related to his service-connected depression.  Specifically, the appellant contends that the Veteran's service-connected depression contributed or aggravated his overall health problems, more specifically his heart/cardiac condition and respiratory distress syndrome.  

The record shows that the Veteran died in October 2005.  The Veteran's October 2005 final VA hospital clinical documentation indicates that he succumbed to respiratory failure secondary to adult respiratory distress syndrome.  The Veteran's October 2005 death certificate indicates that the immediate cause of death was "adult respiratory distress syndrome due to (or as a consequence of) metastatic esophageal cancer."  Congestive heart failure, cardiac arrythmia, and herpetic pneumonia were noted as "other significant conditions contributing to death but not resulting in the underlying cause."  At the time of the Veteran's death, service connection was in effect for major depression; however the record shows that his psychiatric disorder had previously been characterized as psychoneurosis with neurotic atony of the esophagus.  (See rating action of February 1950).   

In the Order from the Court, it was pointed out that the Veteran was service connected for psychoneurosis with neurotic atony of the esophagus including gastrointestinal somatization before his rating was changed to service connection for depression.  The Court stated since a cause of death was noted to be esophageal cancer, a medical opinion which includes addressing whether there was a nexus between the service-connected esophagus and stomach problems and his death should be obtained.  

Additionally, the appellant has raised the issue of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  That issue has not been considered by the RO and should be addressed on remand. 

A VCAA notice letter was sent to the appellant in December 2005; however on remand, the RO also needs to send the appellant additional notice to comply with the Veterans Claims Assistance Act (VCAA) - and, in particular, the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that for Dependency and Indemnity Compensation (DIC) benefits, including claims for cause of death, VCAA notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to service connection for the cause of the Veteran's death, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), and any other applicable legal precedent.  Specifically, the appellant should be informed of the disabilities, if any, for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on each previously service-connected condition (if any); and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  This notice must be tailored to the specific information provided in the appellant's claim for benefits. 

2.  After completion of the above and after any records received have been associated with the claims file, the entire claims file, to include a complete copy of this REMAND, must be made available to a VA doctor for an opinion.  

After a thorough review of the claims file and the appellant's contentions, the clinician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that there is a nexus between the previously service-connected psychoneurosis with neurotic atony of the esophagus and stomach problems and the Veteran's death.   

In rendering the requested opinion(s), the doctor should discuss the Veteran's certificate of death; available post-service medical records, the hearing testimony, the articles submitted by the appellant, and the lay statements.  The VA examiner should consider all of the evidence in the file to include the finding of psychoneurosis with neurotic atony of the esophagus for which the Veteran was service-connected before his disorder was re-characterized as depression.    

The physician should clearly outline the rationale for any opinion or conclusion expressed, in a printed report, which includes the physician's professional credentials.  If any requested opinion cannot be provided, the physician should state the reason(s) why. 

3.  The RO should then review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the RO should address the appellant's claim for Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  The claim for cause of death should be readjudicated.  If any benefit sought is not granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

